404 S.E.2d 120 (1991)
261 Ga. 286
PATSY HARPER
v.
KENNETH SMITH.
No. S91A0053.
Supreme Court of Georgia.
Decided May 15, 1991.
Reconsideration Denied June 7, 1991.
Ms. Shelby Outlaw, Adams House, Decatur, Georgia, for PATSY HARPER. appellant.
Mr. Howard P. Wallace, Wallace & Moss, Griffin, Georgia, for KENNETH SMITH. appellee.
OPINION
SMITH
The parties were divorced on September 22, 1989 and on January 25, 1990 the appellant, Mrs. Harper, filed a contempt action against the appellee, Mr. Smith. The appellee answered and counterclaimed seeking to have portions of the original divorced decree vacated. The trial court vacated a part of the decree. We granted the appellant's application for discretionary appeal and requested the parties to address the issue of whether the trial court erred "by striking the promissory-note requirement from the divorce decree." We hold that the trial court did err, and we reverse.
A trial court has no authority, in a contempt proceeding, to modify a final judgment and divorce decree. Sells v. Eilender, 251 Ga. 463 (306 S.E.2d 662) (1983). That portion of the trial court order that vacated the promissory-note requirement was a modification of the final judgment and decree and must be reversed. The remaining portions of the contempt order are unaffected.
Judgment reversed.